Citation Nr: 0711362	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  97-33 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating above 30 percent for 
post-phlebitic syndrome of the left leg, for the period 
preceding January 12, 1998.

2.  Entitlement to an increased rating above 40 percent for 
post-phlebitic syndrome of the left leg, for the period 
beginning January 12, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active military service from July 1962 to 
April 1966. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied the veteran's claim 
seeking an increased rating for varicose veins of the left 
leg from 30 percent.  The veteran subsequently moved to 
Florida and the case is now under the jurisdiction of the St. 
Petersburg, Florida RO.


FINDINGS OF FACT

1.  The veteran's service-connected post-phlebitic syndrome 
of the left leg has not been manifested by persistent 
swelling subsiding only very slightly and incompletely with 
recumbency elevation with cyanosis, eczema or ulceration.

2.  Since January 12, 1998, the veteran's service-connected 
post-phlebitic syndrome of the left leg has not been 
manifested by persistent ulceration.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for post-phlebitic syndrome of the left leg, prior to 
January 12, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.400, 4.1-4.16 (2001); 38 
C.F.R. § 4.104, Diagnostic Code 7121 (1997).

2.  The criteria for a disability evaluation in excess of 40 
percent for post-phlebitic syndrome of the left leg, since 
January 12, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.1-4.16, 4.104, 
Diagnostic Code 7121 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that an increased rating is warranted for 
his service-connected post-phlebitic syndrome of the left 
leg.  Having carefully reviewed all the evidence of record in 
light of the applicable law, the Board has determined that an 
increased rating is not warranted for any portion of the 
appeal period.  

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

When the veteran initiated his claim for increase in 1996, 
his post-phlebitic syndrome of the left leg was assigned a 30 
percent disability evaluation under the version of Diagnostic 
Code 7121 which was in effect at that time.  38 C.F.R. 
§ 4.104 (1996).  In January 1998, Diagnostic Code 7121 was 
revised, and in a July 1998 rating decision, the RO granted 
an increased rating for post-phlebitic syndrome of the left 
leg to 40 percent under the new version of Diagnostic Code 
7121 for the period beginning January 12, 1998.  38 C.F.R. 
§ 4.104 (2006); see also 62 Fed. Reg. 65207-65244 (Dec. 11, 
1997).  

The United States Court of Appeals for Veterans Claims (CAVC 
or Court) has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, a regulatory change cannot be applied prior 
to its effective date.  38 U.S.C.A. § 5110.

Prior to January 12, 1998, the next higher, 60 percent, 
rating under Diagnostic Code 7121, required evidence of 
persistent swelling subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation, 
cyanosis, eczema or ulceration.  A 100 percent evaluation 
necessitated evidence of massive board-like swelling with 
severe and constant pain at rest.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1997).

The preponderance of the evidence shows that the veteran's 
post-phlebitic syndrome of the left leg did not more nearly 
approximate the criteria necessary for a 60 percent 
evaluation under the old version of Diagnostic Code 7121 at 
any time during the appeal period.  This is so because the 
evidence showed that the swelling in his leg subsided more 
than only very slightly and incompletely with recumbency 
elevation.  For example, in a March 1997 VA outpatient 
treatment record, the veteran noted that while his edema 
never completely subsides, it does improve at times.  In 2000 
and 2001 the veteran rarely sought treatment for his left leg 
condition, and he noted in a February 2000 VA outpatient 
treatment record that his left leg had improved and that 
there was markedly less swelling than there had been.  
Further, the veteran reported in June 2002 that the edema 
resolves somewhat overnight.  He said during his 2003 VA 
examination that the swelling is "decreased by the early 
part of the day, after going to bed at night."  Similarly, 
he acknowledged during his 2005 VA examination that while he 
still has pitting edema when he gets up in the morning, it is 
to a lesser degree than when he goes to bed at the end of the 
day.  Thus, the preponderance of the evidence shows that 
appears that his swelling, or edema, subsides more than only 
very slightly and incompletely with recumbency elevation.  
For that reason, a 60 percent rating under the old Diagnostic 
Code 7121 is not warranted.  Further, while there is some 
discoloration of the left lower extremity, the medical 
evidence does not show cyanosis or eczema.  In addition, 
while there is evidence of scarring from previous ulcerations 
that have healed over, there is no evidence of significant 
active ulceration in the medical treatment records during the 
appeal period.  

A 100 percent evaluation under old Diagnostic Code 7121 is 
also not warranted as the preponderance of the evidence does 
not show that the veteran's post-phlebitic syndrome of the 
left leg was manifested by massive board-like swelling with 
severe and constant pain at rest.  Only one medical record, a 
2003 VA examination report, indicates that the veteran's 
symptomatology is even approaching board-like:  "thick 
approaching board-like pattern of chronic skin changes."  
Further, the veteran reported during his 2005 VA examination 
that at rest and on an average day-to-day basis, his pain was 
moderate, not severe, when he described it as a 5 on a scale 
of 10.  Accordingly, the veteran's request for an increased 
rating in excess of 30 percent prior to January 12, 1998, is 
hereby denied.

As noted above, since Diagnostic Code 7121 was amended, 
effective January 12, 1998, the veteran has been awarded a 40 
percent rating for post-phlebitic syndrome of the left leg.  
The new version of Diagnostic Code 7121 provides for a 40 
percent evaluation when there is evidence of persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.

In order for the veteran to be awarded the next higher, 60 
percent, evaluation under the amended Diagnostic Code 7121, 
there must be evidence of persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  In other words, persistent ulceration is 
required in order for a 60 percent evaluation to be assigned.  
The requirements for the 100 percent evaluation were 
essentially unchanged:  for that rating the new criteria 
still required evidence of massive board-like edema with 
constant pain at rest.  See 38 C.F.R. § 4.104, Diagnostic 
Codes 7121 (2006).  Thus, for the same reasons explained 
above for a denial of a 100 percent rating under the old 
version of the regulations, a 100 percent rating is not 
warranted either under the amended regulations.

In addition, the Board finds that the preponderance of the 
evidence does not show that the veteran's post-phlebitic 
syndrome of the left leg more nearly approximates the 
criteria necessary for a 60 percent rating under the new 
regulations.  This is so because the evidence fails to show 
that the veteran has had persistent ulceration in his left 
leg at any time since January 12, 1998.  While the medical 
evidence indicates that the veteran's left leg has residual 
scarring from old ulcers, there is no evidence of left leg 
ulceration for many, many years.  For example, the April 1998 
VA arteries and veins examination specifically noted evidence 
of old ulceration which was "currently healed."  Likewise, 
February 2000, March 2001, and August 2002 VA outpatient 
treatment records specifically noted no active ulcers and no 
open wounds.  Finally, VA examination reports in 2003 and 
2005 specifically noted no active ulceration.  Given this 
evidence, the Board finds that the veteran has not had 
persistent ulceration, or indeed any significant ulceration, 
of the left leg since January 12, 1998.  Accordingly, an 
increased rating is not warranted for post-phlebitic syndrome 
of the left leg since January 12, 1998.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran 
and finds no higher rating is warranted under any other 
applicable Diagnostic Code.  Schafrath v. Derwinski, 589, 593 
(1991).

The veteran has alleged that a higher rating is warranted on 
an extraschedular basis as his service-connected left lower 
extremity disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation.  He has stated that he left a good 
job around 1997 or 1998 and began to work on an off and on 
basis.  He has indicated that he works full-time for three to 
six months on contracting jobs for less pay than his previous 
full-time job and then does not work for several months.  He 
stated that he made this employment change in part due to the 
fact that his physicians told him to do so because of his 
left leg problems.  However, there is no statement by a 
medical professional in the record, at that time or later in 
the appeal, which indicated that the veteran should work 
full-time for three to six months and then not work for a 
period of up to 18 months in order to improve or treat his 
service-connected left leg condition.  

The record shows that the veteran has acknowledged that his 
change in work schedule was partially based on his own 
assessment of his medical condition, and a former co-worker 
of the veteran indicated that the veteran left his job in 
North Carolina to move to Florida because he had fewer left 
leg problems in a warmer climate.  However, as laypersons, 
lacking in medical training and expertise, the veteran and 
his former co-worker are not competent to address issues 
which require expert medical opinions, to include medical 
diagnoses or opinions as to medical etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  No medical 
evidence in the record supports the fact that the veteran's 
service-connected left leg disability would improve in a 
warmer climate.  

An extraschedular evaluation is also warranted if the 
service-connected disability requires frequent 
hospitalization.  However, the veteran was hospitalized only 
once for his service-connected left leg disorder during the 
appeal period, in 2002, when he had a recurrent of deep 
venous thrombosis in the left leg.  The veteran has argued 
that this exacerbation of his symptoms was due to the fact 
that he had taken a longer job prior to the 2002 incident and 
thus supports his contention that he can work for no more 
than three to six months at a time.  However, the medical 
evidence, including a May 2002 VA treatment record, indicated 
that the precipitating factor for the recurrent DVT was a 
long trip.  The veteran and his wife have acknowledged that 
they travel significant distances to his contracting jobs and 
live in a motor home for months at a time when the veteran is 
working.

The veteran's representative argues that an extraschedular 
rating is warranted based on the fact that the 2005 VA 
examiner recorded the veteran's complaints that he cannot 
work a full-time job, that his service-connected left leg 
disorder requires long periods of rest between jobs, 
sometimes up to 18 months, and that he is in constant pain.  
However, the examiner was simply recording the veteran's 
contentions.  While the medical evidence indicates that the 
veteran has pain associated with his service-connected 
disorder, particularly after walking for long periods, the 
2005 examiner noted that the veteran's work was primarily 
desk work and that he does range of motion exercises to 
improve circulation while sitting at his desk.  Further, 
while pain a factor in the criteria for a higher rating (100 
percent) under Diagnostic Code 7121, as the Board explained 
above, the veteran reported in 2005 that his pain is 
generally only moderate (5/10) and was reduced at rest.  
Further, the evidence, including the veteran's own 
statements, indicate that he is capable of working on a full-
time basis.  It appears that his three to six-month 
contracting jobs are full-time jobs, and as noted above, 
there is no medical opinion that supports his belief that his 
service-connected left leg disorder requires months of rest 
between full-time employment.

For these reasons, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2006).  Consequently, the Board 
finds that the evaluations presently assigned adequately 
reflect the clinically established impairment experienced by 
the veteran.

Duty to notify and duty to assist

VA has met its duties to notify and assist.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  In Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the United 
States Court of Appeals for Veterans Claims (CAVC or Court) 
held that proper notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  Notice should be given to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  

VA provided the requisite notice by means of letters dated in 
2002 and 2004.  The case was remanded in 2004, in part, to 
satisfy the duty to assist.  While these letters were not 
issued prior to the initial adjudication of the claim in 
1996, the Court acknowledged that where, as here, the section 
5103(a) notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Pelegrini at 120.  

The letters informed the veteran that, if he provided 
information about the sources of evidence or information 
pertinent to the elements of the claim, VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The fourth element of a valid notice was 
satisfied in the 2004 letter.  The 2004 letter also told the 
veteran of the requirements to establish a successful claim 
for an increased rating.  Further, the July 2006 supplemental 
statement of the case explained the assignment of disability 
ratings and effective dates.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  VA has 
developed the veteran's service medical records, VA treatment 
records, and has made reasonable efforts to develop 
additional private and military treatment identified by the 
veteran.  The veteran provided written statements, medical 
treatise evidence, lay statements from his wife and a former 
co-worker, and testimony at a hearing before a Veterans Law 
Judge in 2002.  By letter dated in October 2006, the veteran 
was advised that he was entitled to a hearing before another 
Veterans Law Judge, as the Judge who held his hearing in 2002 
is no longer employed by the Board.  The letter advised him 
that if he did not respond, the Board would assume that he 
did not want an additional hearing.  As the veteran has not 
responded to the October 2006 letter, no additional hearing 
is required.  Several VA examinations were developed during 
the course of the appeal, in 1998 and 2003.  In addition, the 
case was remanded in 2004, in part, for a third VA 
examination which was developed in 2005.  The Board therefore 
finds that VA has satisfied its duty to notify and assist.  




ORDER

Entitlement to an increased rating above 30 percent for post-
phlebitic syndrome of the left leg, for the period preceding 
January 12, 1998, is denied.

Entitlement to an increased rating above 40 percent for post-
phlebitic syndrome of the left leg, for the period beginning 
January 12, 1998, is also denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


